                                    IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                            3:18-CR-00288-RJC-DSC
                USA                                            )
                                                               )
                     v.                                        )               ORDER
                                                               )
                TAMARLO DENNELL HALL                           )
                                                               )

                          THIS MATTER is before the Court upon motion of the defendant pro se for a

               recommendation that he be designated to a medium custody facility for completion

               of his sentence. (Doc. No. 47).

                          Title 18, United States Code, Section 3621 gives the Bureau of Prisons (BOP)

               authority to designate the place of the prisoner’s imprisonment. Although the

               Court appreciates the defendant’s desire to be closer to home and to enroll in

               vocational training, the Court declines to recommend a facility because the BOP is

               in a better position to make the necessary assessment.

                          IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

                          The Clerk is directed to certify copies of this order to the defendant, counsel

               for the defendant, to the United States Attorney, the United States Marshals

               Service, and the United States Probation Office.


Signed: April 19, 2021




                          Case 3:18-cr-00288-RJC-DSC Document 48 Filed 04/19/21 Page 1 of 1
